Citation Nr: 0634719	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-28 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD) with dysthymia and 
an anxiety disorder.  

2.	Entitlement to an effective date earlier than January 4, 
2001, for the grant of service connection for PTSD with 
dysthymia and an anxiety disorder.   

3.	Entitlement to a rating higher than 10 percent for a 
residual shell fragment wound scar on the left knee.

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.	Entitlement to an annual clothing allowance for the year 
2002.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and family members


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
August 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan,   Puerto Rico.  
Through its May 2002 decision, the RO granted service 
connection for PTSD, with associated dysthymic and an anxiety 
disorder -- with an initial             50 percent 
evaluation, effective from January 4, 2001.  The veteran has 
requested    a higher initial rating for his psychiatric 
disability.  See Fenderson v. West,               12 Vet. 
App. 119, 125-26 (1999).  He also wants an earlier effective 
date for the award of service connection for that condition.  
More recently, in a January 2004 decision, the RO also denied 
his claims for a higher evaluation for the residuals of  a 
fragment wound, with a scar of the left knee, and for a TDIU.    

During the course of the appeal, the veteran and his son 
provided testimony at an April 2004 hearing before a local 
Decision Review Officer (DRO); and he and his spouse 
participated in a second DRO hearing in February 2005.  
Subsequently,        in May 2006, the veteran testified at a 
hearing at the RO before the undersigned Veteran's Law Judge 
(VLJ) of the Board -- this type of hearing is generally 
referred to as a "travel Board" hearing.  And during the 
May 2006 Board hearing  he submitted additional medical 
evidence, along with a waiver of initial RO consideration, 
which has since been associated with the claims file.   See               
38 C.F.R. § 20.800 (2005).    

The Board will decide the claims for a higher initial rating 
for PTSD (with other associated psychiatric impairment), and 
earlier effective date for the award of service connection 
for that same condition.  But the remaining claims for a      
higher rating for residuals of a fragment wound and for a 
TDIU, must be remanded because further development is 
necessary before a decision may be rendered on these claims.  
Moreover, the RO in September 2002 also denied entitlement to 
an annual clothing allowance for the year 2002.  The veteran 
filed a timely notice of disagreement (NOD) with that 
determination -- however, the RO has not yet issued a 
statement of the case (SOC) pertaining to that issue.  
Consequently, the Board must remand that claim to the RO, 
rather than merely referring it there.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The remand will occur via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

An additional preliminary matter that warrants consideration, 
is that through         his June 2002 correspondence, the 
veteran raised the issues of entitlement to  service 
connection for bilateral hearing loss, as well as for a low 
back disorder.   However, these additional claims are not 
currently before the Board.  See              38 C.F.R. § 
20.200.  The claims also have not been adjudicated by the RO 
in the first instance.  So they are referred to the RO for 
appropriate development and consideration.  







FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veteran's Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claims for a higher initial rating for PTSD, and for an 
earlier effective date for the grant of service connection 
for that same condition.   Moreover, all relevant evidence 
necessary for an equitable disposition of these matters has 
been obtained.  

2.	Since the January 4, 2001 effective date of the grant of 
service connection        for PTSD, with dysthymia and an 
anxiety disorder, the veteran's psychiatric disability has 
not involved occupational and social impairment with 
deficiencies in most areas; rather, it has been manifested by 
occupational and social impairment with reduced reliability 
and productivity.  

3.	Through its February 1986 rating decision, the RO denied 
the veteran's original claim for service connection for PTSD.  
The veteran appealed that decision, and in February 1988 the 
Board issued a denial of his claim.  

4.	On June 20, 1990, the veteran filed a petition to reopen 
the previously denied claim for service connection for PTSD.  

5.	In a May 2002 rating decision, the RO determined that new 
and material evidence had been received to warrant reopening 
the claim for service connection for PTSD, and also granted 
the claim for service connection for that disability        
on the merits -- and provided for an initial 50 percent 
disability rating, effective           from January 4, 2001.   

6.	The preponderance of the competent evidence with respect 
to the evaluation      of his claimed psychiatric disability, 
prior to the January 2001 effective date of   service 
connection, does not establish that a medical diagnosis of 
PTSD had been confirmed. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial evaluation higher 
than 50 percent for PTSD, with dysthymia and an anxiety 
disorder.  38 U.S.C.A. §§ 1155, 5107(b)            (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic Code 9411 
(2005).

2.	The criteria are not met for an effective date earlier 
than January 4, 2001,         for the award of service 
connection for PTSD, with dysthymia and an anxiety disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002);                       
38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(and as well, a claim for a higher initial rating, or an 
earlier effective date where entitlement has already been 
established for the disability at issue), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the    claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  
When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, 19 Vet. App. 103,   128 (2004), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with the criteria set forth above as to the 
requirements for comprehensive VCAA notice, the RO has taken 
appropriate measures to inform   the veteran of the 
provisions under VA's duty to notify and assist as they 
pertain    to the claims being decided herein.  

As stated, the claims which the Board is deciding consist of 
those of a higher initial rating for PTSD (with other 
associated psychiatric conditions), and an earlier effective 
date for the award of service connection for that same 
disability.         Here, the RO previously issued a November 
2001 VCAA notice letter to the veteran on the underlying 
issue of service connection for PTSD (then pending before the 
RO), the claim that was eventually granted in a May 2002 
decision.  A previous opinion issued by VA's General Counsel 
in VAOPGCPREC 8-2003                 (Dec. 22, 2003), held 
that where a claimant has filed an appeal as to a 
"downstream issue" from an earlier rating decision (i.e., 
claim for a higher initial rating, or earlier effective 
date), and he or she was afforded adequate VCAA notice 
regarding entitlement to the underlying VA benefit already 
granted, there is no requirement that the claimant receive 
another notice letter that addresses the downstream issue on 
appeal.  The recent holding in Dingess/Hartman, requires a 
comprehensive explanation as to both the disability rating 
and effective date elements in connection with a claim on 
appeal, and thus, effectively overrules the principle set 
forth in VAOPGCPREC 8-2003 that a more general VCAA notice 
letter pertaining to the underlying grant of benefits (before 
an appeal was initiated as to the "downstream" issue) will 
be sufficient under almost all circumstances, in lieu of a 
more claim-specific letter.  That notwithstanding, the RO has 
taken more than sufficient measures to ensure that the 
veteran has been completely informed as to the procedures for 
the development of his increased rating and earlier effective 
date claims, since in addition to the November 2001 letter on 
the prior issue of service connection, he has received 
several subsequent notice letters informing him of the 
decision in the Dingess/Hartman as it pertained to those 
claims.

In this regard, in March 2006, the RO sent a letter to the 
veteran explaining to him that the decision in the 
Dingess/Hartman case required that he receive additional 
notice information concerning his appeal, and that set forth 
a detailed discussion as to the specific type of evidence 
required in order to support both claims for a higher 
disability rating (including on a schedular and 
extraschedular basis), and for an earlier effective date.  
The correspondence itself did not specifically identify those 
claims on appeal to which it referred -- but did explain that 
the letter was being issued "in addition to the notice we 
previously sent to you regarding the evidence needed to 
decide your claim," which would reasonably be expected to 
include the prior November 2001 letter on the issue of 
service connection for PTSD (the only other VCAA notice 
letter of record concerned the claim for a TDIU).  The RO   
then provided yet additional notification of the legal 
requirements set forth in Dingess/Hartman, by way of 
provisions included in letters dated in April 2006 (primarily 
for purpose of providing notice of a scheduled hearing date), 
and again in May 2006 (as part of a letter informing the 
veteran that his case had been certified to the Board). 

The above-referenced March 2006 letter also included further 
information which was sufficient to meet each of the elements 
specified under Pelegrini II for  adequate VCAA notice, 
particularly when considered with the September 2003 SOC and 
September 2004 supplemental SOC (SSOC).  Per the first 
element of     the Pelegrini II analysis, the March 2006 
letter identified the type of sources of evidence that would 
be most helpful in order to establish the veteran's claims, 
including VA and federal treatment records, records from 
former employers and  lay statements from other individuals.  
And the September 2003 SOC (and to some extent the September 
2004 SSOC) included a more specific discussion of the 
evidence still needed to substantiate his claims -- as well 
as citation to the applicable legal criteria on the 
assignment of disability evaluations under VA's rating 
schedule, and of effective dates.  Also, that letter 
clarified the mutual obligation between the veteran himself 
and VA to obtain evidence relevant to the disposition of his 
claims, including notifying him that VA would attempt to 
obtain any additional federal records on his behalf that he 
had identified.  This information satisfied the second and 
third elements of VCAA notice required under Pelegrini II.    

Furthermore, while the March 2006 correspondence satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, it did not include the specific 
language of the "fourth element" mentioned above.  No 
matter, though.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the March 2006 correspondence did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  That letter requested that if the veteran had 
any additional information or evidence that he had not 
informed the RO about to support his claims, to please 
notify the RO of that fact, or to otherwise directly submit 
that evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus,  the Board finds this to be 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In addition to the relevant information described thus far as 
to the content of the VCAA notice afforded to the veteran, 
there is also the consideration that the timing of the notice 
provided was sufficient.  In this instance, the RO's March 
2006 letter to veteran which, as explained above, notified 
him as to the procedures for the development of his claims 
for an increased rating and earlier effective date, was sent 
to him following the issuance of the September 2003 SOC on 
these claims -- which represented the RO's initial 
adjudication of these claims (upon receipt of the veteran's 
timely NOD with the May 2002 rating decision).  This was not 
in accordance with the definition set forth under Pelegrini 
II as to what will constitute timely notice.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Notwithstanding any defect in the timing of the notice, 
however, the veteran has still had a complete opportunity to 
provide all pertinent evidence and information to the 
adjudication of his claims on the merits.  Prior to the May 
19, 2006 certification of this case to the Board, the veteran 
provided additional medical evidence during the travel Board 
hearing conducted that same month.  He has not provided or 
otherwise identified any additional evidence relevant to the 
outcome of his claims.  Keep in mind also, that the RO has 
sent to him two additional letters which again explained the 
criteria for establishing the claims for a higher disability 
rating, and earlier effective date, and that both letters 
also informed him as to the opportunity to submit further 
evidence in support of his claims.  For these reasons, the 
Board finds that regardless of the timing of the VCAA notice 
letters in this case, the veteran has been afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 





Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's 
service medical records (SMRs), VA outpatient and 
hospitalization records over a period of more than two 
decades, records pertaining to the receipt of disability 
benefits from the Social Security Administration (SSA), and 
records from several private treatment providers.  The RO has 
also arranged for him to undergo several VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has provided in support of his claim additional evaluation 
reports from private medical providers, and various personal 
statements.  He has also provided testimony at two hearings 
before a local DRO, in May 2004 and February 2005, 
respectively -- and more recently, at a travel Board hearing 
before the   undersigned VLJ.  38 C.F.R. § 20.704(a). 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.



In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

That said, the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are examples providing guidance as to      the 
type and degree of severity, or their effects on social and 
work situations.   Thus, any analysis should not be limited 
solely to whether the symptoms listed      in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Where, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it,         
VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

At the time of the May 2002 rating decision that granted 
service connection for PTSD, with associated dysthymia and 
anxiety disorder, the RO assigned an initial disability 
evaluation of 50 percent for that condition, effective from 
January 4, 2001, in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.        

While the veteran's appeal was pending, a temporary rating of 
100 percent for      the time period from April 14, 2004 
through July 31, 2004 was awarded          (under 38 C.F.R. § 
4.29) due to his having undergone a period of hospitalization    
of over 21 days for treatment of his service-connected 
psychiatric disability --            the previously assigned 
schedular rating of 50 percent then resumed, effective   from 
August 1, 2004.  So the claim presently on appeal for a 
higher initial rating does not encompass that approximate 
four-month time frame for which a  temporary total evaluation 
was effective.   

The VA rating schedule generally provides that psychiatric 
disorders other than eating disorders, including PTSD (at DC 
9411), are to be evaluated according to a General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes         or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, DC 9411.
When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

The objective findings of record that describe the extent of 
symptoms attributed     to the veteran's psychiatric disorder 
since the effective date for which service connection was 
granted, on January 4, 2001, demonstrate a level of overall 
severity that corresponds to an evaluation that corresponds 
to the 50 percent rating which has already been assigned.  
The available medical evidence consisting of VA clinical 
records and examinations have been considered in determining 
the proper disability rating for the condition under review. 

The evidence which has been reviewed includes, shortly 
following the effective date for which service connection was 
granted, a February 2001 treatment report from a VA 
psychologist, which noted that on mental status evaluation, 
the veteran was appropriately oriented to time, place and 
person.  The veteran reported a history of suicidal behavior, 
although he indicated that he did not then have any suicidal 
ideation.  He complained of at times having heard voices that 
were related to traumatic experiences in service.  The 
psychologist stated the finding that               in 
addition to PTSD, the veteran had chronic suicidal 
depression.  Also, a May 2001 evaluation report from a VA 
social worker does include reference to the veteran's 
complaint of recurrent suicidal ideas, with no precise plans.  
While some of these symptoms on initial observation would 
appear to fall within the category for a higher, 70 percent 
schedular rating, further psychiatric evaluation -- and in 
particular, his more recent VA examinations, as mentioned 
below, show a lesser degree of impairment, and are consistent 
with the present 50 percent rating.   

The report of the veteran's March 2002 VA psychiatric 
examination, the evaluation report which also provided the 
basis for the RO's grant of service connection for his 
psychiatric disability, indicates that the veteran's medical 
history included previous diagnoses of PTSD, major 
depression, psychogenic fugue, and borderline personality 
disorder.  He reported that he had difficulty with 
concentration, and that he experienced periods of recurrent 
intrusive thoughts related to his service, and sleep 
disturbances.  He had limited social contacts.  A mental 
status examination revealed that he was casually dressed and 
groomed, well-oriented times three, and had speech that was 
spontaneous.  Affect and mood were congruent, with anxiety 
and depression.  The veteran admitted to past harmful 
behavior to self and others, but denied suicidal or homicidal 
plans at that time.  No overt delusions were elicited.  The 
veteran was coherent, relevant and logical.  He stated that 
he had periods of insomnia, and on early morning awakening 
sometimes heard voices calling his name.  He reported 
agoraphobia, and hypervigilance around large groups of 
people.  No active disorder perception was present during the 
evaluation.  His concentration and memory were preserved 
(notwithstanding his reports of problems in this area), he 
was not considered a danger to self or others, and insight 
and judgment were fair. The examiner provided a diagnosis, 
inter alia, of PTSD, chronic and severe, and major depressive 
disorder, recurrent by history, and expressed the conclusion 
that the veteran's PTSD was likely related to his combat 
experiences while in Vietnam.  

Additional VA clinical records from the date of the March 
2002 examination,       up until at least the time period 
that the veteran underwent hospitalization for psychiatric 
treatment from April to July 2004, do not show any 
significant exacerbation of his condition to the extent that 
he had symptomatology demonstrative of the criteria listed 
under DC 9411 pertaining to a higher evaluation.  For the 
several month period that he underwent inpatient treatment, 
moreover,     the RO has already assigned a temporary total 
rating, under 38 C.F.R. § 4.29 --    so that particular 
period of time would not provide a potential basis for 
assignment of an increased rating.  After discharge from 
inpatient treatment at the San Juan   VA Medical Center 
(VAMC), an outpatient clinical evaluation at that facility in 
August 2004 showed no problems related to mood or affected, 
and normal orientation and perception.  It was noted that the 
veteran's neuropsychiatric disorder was considered to be 
stable.   


On VA examination again in September 2004, the veteran was 
well dressed and groomed, and alert and oriented times three.  
The examiner noted that his mood  was depressed and affect 
was constricted.  His attention and concentration were good, 
as was his memory.  The veteran's speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  The veteran's insight and judgment were fair, and 
he exhibited good impulse control.  He was considered to be 
competent for purposes of handling VA funds.  The diagnosis 
was PTSD.  

Subsequent VA outpatient records show that the veteran 
continued to receive treatment for his psychiatric condition, 
and a VA psychologist treating the veteran, in November 2005, 
stated that the veteran had shown a deterioration of his 
condition, and did not appear to be able to work or to become 
involved in gainful activities.  There was no indication of 
the presence of a thought disorder or perceptual disorder, or 
any affective condition in addition to what the most recent 
VA examiner had observed to be present.   

Based upon the above, the level of disability associated with 
the veteran's service-connected psychiatric disorder most 
closely approximates the criteria for the         50 percent 
evaluation that is currently in effect, for where there 
exists occupational and social impairment with reduced 
reliability and productivity.  There is no indication from 
the record that he has experienced on any basis nearly any of 
those symptoms generally associated with the next higher 
available 70 percent rating under DC 9411 -- including 
symptoms such as obsessive rituals which interfere with 
routine activities, intermittently illogical or irrelevant 
speech, near-continuous panic or depression precluding 
independent functioning, or inability to establish and 
maintain effective relationships.  While some of the 
evaluation reports under consideration, including those from 
just after the effective date of the grant of service 
connection, show the possible symptom of intermittent 
suicidal ideation,  the two VA psychiatric examinations the 
veteran has undergone, which provide the most probative 
assessment of his condition (based on having reviewed his 
medical history from the claims file), were absent for that 
particular manifestation. 


Also, the report from a VA psychiatrist in November 2005, 
that the veteran was unable to work, could be interpreted to 
correspond to difficulty in adapting to stressful 
circumstances -- also a component of the criteria for a 70 
percent rating.  But it should be noted that no further 
information was provided as to specific occupational 
impairment shown, including whether it involved actual 
difficulty with responding to stressful circumstances, as set 
forth under the rating criteria.  Rather, based on the extent 
of the information provided, it cannot be determined whether 
the impairment shown was more analogous to that prescribed 
for a 70 percent rating; or instead, that corresponding to a 
50 percent rating, for where there is difficulty in 
establishing and maintaining effective work and social 
relationships.   In any event, the overall degree of severity 
of symptoms shown, even considering this psychiatrist's 
statement, is also more indicative of the current 50 percent 
evaluation, since the other remaining symptoms associated 
with the criteria for a   70 percent rating generally are not 
present.    

The Global Assessment of Functioning (GAF) scores assigned in 
connection with the veteran's ongoing psychiatric evaluation 
and treatment also correspond to his present 50 percent 
disability rating.  In the present case, while the 
psychologist   who evaluated him in February 2001 initially 
assigned a GAF score of 40, those psychiatrists who examined 
the veteran in March 2002 and September 2004, respectively, 
each found him to have a score of 55.  Those additional VA 
clinical records following the most recent 2004 VA 
examination, continued to show      GAF scores between 50 and 
55.   

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."   See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Per 
the DSM-IV, a GAF score of 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41 to 
50, by comparison, is indicative of serious impairment in 
social, occupational, or school functioning.  And a GAF score 
of 31 to 40 is assigned where there is some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

Here, the GAF score of 55 assigned by each of the 
psychiatrists who evaluated the veteran during the course of 
a VA examination, represents the most probative finding 
obtained, given the thoroughness of the evaluation and the 
review of the veteran's clinical history completed.  This 
score corresponds to symptoms at the moderate level, and thus 
is in accordance with the 50 percent rating that has already 
been assigned.  Accordingly, the record does not provide any 
support for an initial rating higher than 50 percent for 
service-connected PTSD, under the provisions of the VA rating 
schedule.  

The Board has also taken into consideration the various other 
provisions of Title 38 of the Code of Federal Regulations, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures 
for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has   not shown that his service-
connected psychiatric disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by  his current schedular rating.  While there 
is of record a psychiatrists' finding that there was an 
adverse impact of his psychiatric condition upon his ability 
to work, there is no accompanying information or explanation 
as to the extent of the impairment shown, or the existence of 
any factual circumstances that suggest marked impairment to 
the degree that it would not be compensated through an 
evaluation under the VA rating schedule.  Nor has the 
veteran's disability been shown to have necessitated frequent 
periods of hospitalization (in addition to the one period of 
hospitalization that he underwent in mid-2004), or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of the evidence of such 
factors, the Board is not required to remand this case to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for an initial evaluation higher than 
50 percent for PTSD must be denied.  In reaching this 
conclusion, it likewise follows that "staged" rating under 
Fenderson, based upon any incremental increase in the overall 
severity of the veteran's psychiatric condition since the 
effective date of service connection, is also not warranted.  
Since the preponderance of the evidence is against the 
veteran's claim for a higher rating, the benefit-of-the-doubt 
doctrine is not for application     in this instance.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Earlier Effective Date

Under VA law that pertains to the assignment of effective 
dates for an award of disability compensation, except as 
otherwise provided, the effective date of a grant of 
compensation when based upon an original claim, claim 
reopened after a final disallowance, or claim for increase 
will be either the date the claim was received,  or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110 (West 2002);   38 C.F.R. § 3.400 (2005).  With regard to 
an award of compensation benefits following the presentation 
of new and material evidence that warrants the reopening of a 
previous final disallowance, the appropriate effective date 
is that of the date of receipt of the new claim (i.e., the 
petition to reopen that was ultimately granted),    or date 
entitlement arose, whichever is later.  See 38 C.F.R. §§ 
3.400(r), (q)(1)(ii).  

In determining the date that a claim was received, VA will 
review all communications from the appellant, which may be 
interpreted as applications        or claims, both formal and 
informal, for benefits.  See 38 U.S.C.A. § 5102;                
38 C.F.R.  § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196,  198-200 (1992).  All claims for 
benefits filed with the VA, formal or informal,  must be in 
writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

The legal criteria for the VA benefit that has been awarded 
when considered in view of the evidence of record, must be 
applied in conjunction with determining the point at which 
entitlement to that benefit arose, to conclusively establish 
the proper effective date of service connection.    
At the time period when the veteran filed his June 1990 
petition to reopen his previously denied claim for service 
connection for PTSD, the legal requirements  for entitlement 
to that benefit consisted of:  medical evidence establishing 
a clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.                                   38 C.F.R. § 
3.304(f) (1990).                  

While the veteran's claim was pending, however, that 
provision was amended, effective March 7, 1997, and under the 
revised version, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting    evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and           
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2005).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen, 10 Vet. App. at 145.  Those commendations and 
decorations that are recognized as conclusive evidence of 
participation in combat are listed in the VA Adjudication 
Procedure Manual,     M21-1 MR, Part III, Subpart iv, Chapter 
4, section 29(C) (December 13, 2005) (previously cited at 
M21-1, Change 112, para 11.37(b)(1)).  See also VAOGCPREC 12-
99 (October 18, 1999).  If VA determines the veteran engaged 
in combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required -- 
provided that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates her testimony or 
statements, such as service records.  See Cohen, 10 Vet. 
App. at     146-47.  See also Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  

The background of events and procedural history regarding the 
adjudication and consideration of the veteran's claim for 
service connection on the merits, and        by means of 
which the RO in a May 2002 decision eventually awarded 
service connection for PTSD and associated other psychiatric 
impairment (with a              50 percent disability rating) 
-- effective from January 4, 2001, commenced with  the 
February 1986 RO decision denying the veteran's original 
claim for service connection for PTSD.  The veteran timely 
appealed that decision, and upon consideration of the claim 
for service connection for PTSD in February 1988, the Board 
denied the claim on its merits.  The Board notified him of 
that decision that same month.  At the time, the Board was 
the final step in VA's appeal process;    the Court was not 
enacted until later that year.  So the Board's decision to 
deny   service connection for PTSD became final on the 
merits.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104, 20.1100 (2005). 

Thereafter, he filed a petition to reopen the Board's 1988 
decision on June 20, 1990, and through an August 1991 rating 
decision the RO issued the denial of his petition to reopen.  
The veteran continued to pursue that claim through additional 
evidence submitted within one-year of the August 1991 
decision, and eventually appealed the denial of the petition 
to reopen to the Board.  In December 1997, the Board remanded 
the matter of his petition to reopen for further evidentiary 
development.  Following completion of this additional 
development, the RO then awarded service connection for the 
disability claimed, pursuant to its May 2002 rating decision,      
as referenced above, with an effective date in January 2001.      


In explaining its legal justification for the assignment of 
the January 4, 2001 effective date of service connection, the 
RO indicated that the initial date at which the evidence of 
record established entitlement to the benefit sought was that 
of a January 2001 VA clinical evaluation report from the 
Philadelphia VAMC (dated in January 4, 2001) which confirmed 
the finding of a diagnosis of PTSD, and identified this 
condition as having been related to his military experience.  
This was notwithstanding the fact that the veteran's petition 
to reopen his claim was actually received in June 1990, since 
the evidence did not show that entitlement to the benefit 
claimed actually arose until January 2001, based upon the 
above evaluation report.  See 38 C.F.R. § 3.400(q)(1)(ii).  
The RO had determined that the grant of service connection 
for PTSD was warranted based upon the documentation of the 
veteran's receipt of commendations from service which are 
considered conclusive evidence of participation of combat 
with the enemy, and thus allowing for the veteran to 
establish the actual occurrence of his claimed stressors in 
service from his lay testimony alone, without additional 
independent corroboration.  See Cohen, 10 Vet. App. at 146-
47; Moreau, 9 Vet. App. at 394-95.  Also indicated as the 
basis for the grant was that the January 2001 VA psychiatric 
evaluation had confirmed a diagnosis of PTSD, and as further 
explained, had identified a likely causal relationship 
between PTSD and events that occurred during service.   

Upon review of the evidence since the veteran filed his June 
1990 petition to reopen, the record does not present an 
objective basis for determining an earlier effective date in 
this instance.  If it were established that entitlement to 
service connection for the veteran's psychiatric disability 
arose prior to the January 4, 2001 effective date now in 
effect, the potential assignment of an effective date would 
be available as of, or at any point following, when the 
original petition to reopen that claim was filed.  

In this case, there are two elements of a valid claim for 
service connection for PTSD for which, in particular, it must 
be determined from a careful review of the record whether 
these factors were established prior to January 2001-- those 
of a current diagnosis, and a causal link to military 
service.  The additional essential element    of his claim, 
of evidence of occurrence of a claimed in-service stressor 
itself has already clearly been substantiated, as of the time 
that he filed his original petition to reopen.  In regard to 
this element of the veteran's claim, his Form DD-214    
(Report of Separation from the Armed Forces) indicates that 
he received the  Bronze Star medal with "V" Device, and 
Form DD-215 (correction to DD-214)  lists his receipt of the 
Purple Heart medal, which are commendations that are 
conclusive evidence of participation in combat, and under 
these circumstances his claimed stressors are presumed to 
have occurred without need for corroboration    by the 
record.   

The legal requirement under 38 C.F.R. § 3.304(f), of a 
medical diagnosis of PTSD, merits preliminary consideration 
since this is essentially a preliminary condition to further 
review as to whether that condition is service-related.  The 
veteran's appeal of the denial of the petition to reopened 
his claim for service connection for PTSD was pending for a 
substantial period of time, up until the eventual May 2002 
favorable decision (both as to the petition to reopen, and on 
the merits), and several psychiatric evaluation reports were 
rendered during that timeframe of more than   10 years, which 
at times appeared to show conflicting diagnosis. 

In this situation, where there are one or more conflicting 
medical opinions, it is the duty of the Board to weigh the 
evidence both favorable and unfavorable, to determine where 
to give credit and where to withhold the same, including 
accepting certain medical opinions over others.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)); Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999).  This responsibility, obviously, is more 
difficult when medical opinions diverge.  For the reasons 
stated below, the most persuasive evidence tends to rule out 
the presence of a confirmed diagnosis of PTSD, at any point 
prior to the January 4, 2001 effective date of the grant of 
service connection.   

The veteran's treatment history reflects that at least some 
medical providers have characterized the diagnosis of the 
veteran's psychiatric disorder as that of PTSD, and prior to 
January 2001.  This has included, for instances, various 
occasions on which the veteran underwent one- to two-month 
periods of inpatient psychiatric evaluation and treatment at 
a VA hospital, for instance, those dated in February 1994, 
and April 1996, on which the diagnosis on discharge was that 
of PTSD.  Other VA clinical reports that pertain to treatment 
on an outpatient basis, in 1996 and 1997, intermittently show 
a finding of a diagnosis of PTSD.  A September 1997 private 
psychologist, and October 1997 private psychiatrist, 
respectively, each also rendered a diagnosis of PTSD.

This evidence while it is without question significant to the 
analysis of the veteran's claim, must also be considered in 
view of the evidence on numerous VA compensation and pension 
examinations showing a diagnosis of a psychiatric condition 
other than that of the claimed PTSD disability, particularly, 
in view of the previous regulatory requirement under 38 
C.F.R. 3.304(f) -- with respect to the period when the claim 
was pending prior to March 7, 1997 -- that required a "clear 
diagnosis" of PTSD.  The report of a May 1991 VA examination 
conducted by a panel of psychiatrists, while in itself not a 
relatively recent portrayal of the veteran's condition, 
provides some insight as to what was considered to be the 
extent of the claimed psychiatric condition at that time.  
The diagnosis provided was of atypical anxiety disorder, with 
depressive and PTSD features, and psychogenic fugue by 
history (from an incident that occurred during service).  On 
a June 1993 examination by this same panel, it was noted that 
they had considered that the veteran had previously been 
examined to consider the possibility of PTSD.          The 
conclusion was that the veteran did have some features of 
PTSD, but the symptomatology he presented did not fulfill the 
diagnostic criteria for that condition.  The diagnosis was of 
dysthymia, chronic, with associated anxiety; psychogenic 
fugue; and alcohol abuse, by history, in remission.             

Another VA psychiatric examination was conducted in September 
1998, and consisted of both a psychiatric evaluation and what 
the examiner stated was a thorough review of the claims file.  
The conclusion expressed was that the veteran then had 
dysthymia, chronic, with recurrent episodes of major 
depression, and had also previously experienced psychogenic 
fugue (by history only).  On examination again in September 
1999, following mental status evaluation and having reviewed 
the claims file, the diagnosis was of dysthymia, and 
borderline personality disorder.  The examiner further 
indicated that the veteran's neuropsychiatric condition as 
diagnosed, was not related to service, including his alleged 
stressors from service, or to any other already service-
connected disability.  Further noted was that the veteran 
appeared to have presented a progressive deterioration of his 
global functioning mostly due to his characterological 
disorder and symptomatology.    

Weighing the evidence in this case with regard to the 
appropriate diagnosis of the veteran's claimed psychiatric 
disorder, prior to January 2001, the findings of the VA 
psychiatric examiners mentioned above amount to the most 
persuasive clinical assessment, since they were each based 
upon both objective evaluation of the veteran, and analysis 
of his actual treatment history record (including, with 
respect to the examinations from 1998 and 1999, the 
opportunity to review those previous findings that expressed 
a more favorable viewpoint on the subject of diagnosis).  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown,                      5 Vet. App. 177, 180 (1993) (the 
factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion).  So the 
conclusion of these physicians that a confirmed diagnosis of 
PTSD was not warranted at that point in time was       well-
supported by clinical findings, both from the examinations 
themselves,        and by way of relevant history, and should 
be considered the most probative determination on the 
diagnosis of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).  It merits further consideration 
that while there were some medical providers who as stated, 
did diagnose PTSD on evaluation of the veteran, for the 
timeframe from his June 1990 petition to reopen, until March 
1997, a clear diagnosis of PTSD was necessary to establish 
service connection.  For this time period then, the absence 
of a clear diagnosis of that condition weighs against 
entitlement to service connection, notwithstanding also what 
the preponderance of the medical evidence established during 
the pendency of the petition to reopen.   

Accordingly, the record does not confirm that a diagnosis of 
PTSD was established prior to January 2001 (as found by the 
RO), so the competent evidence does not show that he had the 
claimed psychiatric disability.  Under VA law, service 
connection may be granted only where a veteran has a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski,          3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for    
service-connected disease or injury to cases where such 
incidents have resulted      in a disability.").  See also 
38 U.S.C. § 1110 (formerly § 310).  See, too, Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  And in turn, there is no 
basis upon which to address the additional issue of medical 
nexus, because the underlying existence of a current 
disability essentially is a condition precedent to 
consideration of whether that claimed disability is in fact 
causally linked to service.  

While the record also indicates that the veteran has been 
diagnosed during the pendency of his petition to reopen with 
some psychiatric disorders other than PTSD, the evidence 
obtained at least prior to January 2001 did not conclusively 
show these conditions had any independent relationship to 
events from service.   The RO through its May 2002 rating 
decision issued a grant of service connection for PTSD, with 
dysthymia and anxiety disorder, having determined that these 
additional conditions had developed secondary to the 
veteran's then              service-connected PTSD.  See 38 
C.F.R. § 3.310.  This theory of legal entitlement based on 
secondary service connection would not be available at any 
point prior    to the current effective date for service 
connection for PTSD, inasmuch as without  a grant of service 
connection for that underlying condition, there cannot then 
be a valid claim for service connection for any other 
disability as having been incurred or substantially 
aggravated due to PTSD itself.
 
Based upon the above, the legal requirements for service 
connection for PTSD, were not met at any point earlier than 
the January 4, 2001 effective date which the RO assigned upon 
granting entitlement to service connection to PTSD.  The 
applicable effective date has been determined to be in 
January 2001, since that is the date upon which entitlement 
arose, following having filed a petition to reopen the 
previously denied claim for service connection.  The Board 
has taken into consideration the applicability of the 
benefit-of-the-doubt doctrine.  But inasmuch as the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date, this doctrine does not apply.  
38 U.S.C.A. 5107(b);                          38 C.F.R. § 
3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for an initial rating higher than 50 percent for 
PTSD, with dysthymia and an anxiety disorder, is denied.

The claim for an effective date earlier than January 4, 2001, 
for the grant of   service connection for PTSD, with 
dysthymia and an anxiety disorder, is denied.     


REMAND

As mentioned, the VCAA was signed into law effective November 
9, 2000, and  this law prescribed several essential 
requirements regarding VA's duty to notify  and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

Unfortunately, however, the record does not reflect that the 
RO has yet undertaken sufficient measures to inform the 
veteran of the provisions of the VCAA as they pertain to the 
claim on appeal for a higher rating for the residuals of a 
shell fragment wound of the left knee, rated on the basis of 
a scar.  The aforementioned March 2006 correspondence sent to 
the veteran informed him of the general legal requirements to 
substantiate a claim for a higher disability rating, 
consistent with the Dingess/Hartman decision, and of 
additional notice information including who was responsible 
for obtaining what evidence.  See Quartuccio, 16 Vet. App. at   
186-87.  But that letter did not identify the claims that 
were the subject of the information then provided.  It was 
stated only that the correspondence had been issued "in 
addition to the notice we previously sent to you regarding 
the evidence needed to decide your claim," which could 
reasonably have been expected to refer to the VCAA notice 
letters previously issued as to service connection for PTSD, 
and entitlement to a TDIU.  Thus, the content of the notice 
information sent did not meet the VCAA notice requirements as 
to the claim pertaining to fragment wound residuals.  Nor is 
this claim analogous the veteran's disability rating and 
effective date issues for PTSD, where there had at least been 
a prior VCAA letter addressing the underlying disability at 
issue along with subsequent letters that set forth the legal 
requirements of the Dingess/Hartman decision.  So a remand is 
necessary for the opportunity to provide the veteran with a 
comprehensive VCAA letter that is specific to the claim for 
the residuals of a shell fragment wound.   

Further development is also warranted with respect to the 
merits of the claim on appeal for entitlement to a TDIU, as 
well.  In order to meet the schedular requirements for 
entitlement to a TDIU, it must be shown that the claimant is 
considered unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities -- 
if there is only one such disability, it must be ratable at 
60 percent or more, and if instead there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.    38 C.F.R. § 4.16(a).  Presently, the 
veteran is in receipt of service-connected disability 
compensation at the 50-percent level for PTSD, with dysthymia 
and an anxiety disorder; and at the 10-percent level for the 
residuals of a shell fragment wound, evaluated based upon a 
scar at the left knee cap.  This amounts to a total combined 
rating of 60 percent, in accordance with the combined ratings 
table           (as set forth under 38 C.F.R. § 4.25) -- so 
the schedular requirements for eligibility for a TDIU, thus 
far, have not been met.  

However, provided that a claimant does not satisfy the 
threshold rating requirements of section 4.16(a) for a TDIU, 
he may still warrant entitlement to    this benefit if it is 
determined that his case otherwise presents such an 
exceptional circumstance that he is entitled to 
extraschedular consideration.  38 C.F.R.               § 
3.321(b)(1).  See, too, Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996);       Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  In this regard, the most recent VA examinations for 
orthopedic disability, in May 2005, and a psychiatric 
disorder, in September 2004, respectively, did not indicate 
or otherwise suggest that the veteran was unemployable 
because of one or more medical conditions.  VA outpatient 
records from the San Juan VAMC include a psychiatrist's 
November 2005 report stating that the veteran had recently 
shown some deterioration that month in his PTSD condition, 
and that in his opinion, the veteran was not able to work or 
to become involved in gainful activities.  A more 
comprehensive assessment would still be helpful, however, as 
to whether the veteran would actually be deemed unemployable 
(i.e., incapable of obtaining substantially gainful 
employment) due to service-connected disability, and if so, 
whether this was a permanent or temporary condition -- and 
moreover, to determine whether this was due to the kind of 
exceptional circumstances to warrant a TDIU on an 
extraschedular basis.     

Hence, on remand, the veteran should undergo VA examination, 
including the opportunity to review his claims file, to 
determine whether he is indeed unemployable due solely to one 
or more service-connected disabilities, and the extent of any 
impairment in occupational capacity that is demonstrated.  
Also,      the physician reviewing the veteran's medical 
background should attempt to verify whether, as the veteran 
has alleged on various instances during this appeal, the 
medication he has taken for his service-connected 
disabilities has been a significant contributing factor to 
his limitations on employment capacity.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).   

Moreover, also regarding the veteran's claim for a TDIU, the 
veteran has alleged he is unemployable due to the combined 
effect of several disabilities, both mental and physical, and 
thus his TDIU claim, while not inextricably intertwined with 
either of the claims already decided -- for higher disability 
rating, and earlier effective date for the award of PTSD, 
nonetheless may ultimately be affected by the RO's decision 
on the claim for a higher rating for residuals of a shell 
fragment wound.  So the TDIU claim should be considered 
together with the issue of an increased rating for shell 
fragment wound residuals, to avoid piecemeal adjudication of 
these issues.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).       
Finally, the record reflects that in September 2002, the RO 
denied the veteran's claim for entitlement to an annual 
clothing allowance for the year 2002.       Through 
correspondence received in February 2003, the veteran's 
representative filed a NOD with that determination on the 
veteran's behalf.  But the RO has not yet provided the 
veteran with an SOC in response to this NOD, nor has he been 
given an opportunity to perfect an appeal to the Board 
concerning this additional issue by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
Where,     as here, the veteran has submitted a timely NOD, 
and the RO has not issued an SOC providing him the 
opportunity to perfect an appeal as to the benefits sought, 
the claim must be remanded to the RO for issuance of an SOC 
as opposed to being merely referred there.  See Manlincon v. 
West, 12 Vet. App. 238 (1999);       Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for a rating higher than 10 
percent for the residuals of a 
shell fragment wound scar on the left 
knee, send the veteran a VCAA letter in 
accordance with 38 U.S.C.A.         §§ 
5102, 5103, and 5103A (West 2002), and 
all other applicable legal precedent.  
This correspondence must provide him 
with notice of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.       Also 
apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to this 
claim.



2.	Obtain any outstanding treatment 
records from the San Juan VAMC, dated 
since February 2006.  Then associate 
any additional records that are 
obtained with the claims file.

3.	Schedule the veteran for a VA general 
medical examination.  Send the claims 
folder to the examiner for a review of 
the veteran's pertinent medical 
history, including a complete copy of 
this remand, and the November 2005 
evaluation report from a VA 
psychiatrist regarding the veteran's 
capacity             for employment.

The examiner is then requested to offer 
an opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to one or more service-
connected disabilities.  In offering 
this opinion the examiner must consider 
the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by the 
veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected physical 
condition.  Additionally, if it is 
determined the veteran is indeed 
incapable of obtaining or retaining 
substantially gainful employment, 
the examiner should state the 
approximate date of onset of such 
occupational impairment.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.


4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
claims for a rating higher than 10 
percent for the residual shell fragment 
wound scar on his left knee, and for a 
TDIU, in light of the additional 
evidence obtained.  If these claims are 
not granted to his satisfaction, 
prepare an SSOC and send it to him and 
his representative. Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

6.	Send the veteran an SOC concerning 
the issue of entitlement to an annual 
clothing allowance for the year 2002.  
He and his representative also must be 
given an opportunity to "perfect" an 
appeal to the Board on this additional 
issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 
or equivalent statement).  And if, and 
only if, he perfects a timely appeal 
should this claim be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  







The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


